United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-2226
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Missouri.
                                          *
Sylvester King,                           * [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                              Submitted: March 3, 2010
                                 Filed: March 8, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Pursuant to a written plea agreement, Sylvester King pleaded guilty to
distributing and possessing with intent to distribute a mixture containing cocaine base.
21 U.S.C. § 841(a)(1), (b)(1)(C). He now challenges the sentence imposed by the
District Court.1 His counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), raising as a potential issue that the District
Court abused its discretion in determining drug quantity for purposes of calculating
King's sentence.

      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
       We will dismiss this appeal based on the appeal waiver included in the written
plea agreement. The transcript of the plea hearing shows that King knowingly and
voluntarily entered into the plea agreement after discussing it with his attorney and
that he understood the consequences of the appeal waiver. The appeal waiver
encompasses the argument raised on appeal, and enforcing the waiver would not cause
a miscarriage of justice. See United States v. Andis, 333 F.3d 886, 890–92 (8th Cir.)
(en banc) (holding that an appeal waiver in a plea agreement will be enforced when
the appeal falls within the scope of the waiver, both the waiver and the plea agreement
were entered into knowingly and voluntarily, and enforcement of the waiver would
not result in a miscarriage of justice), cert. denied, 540 U.S. 997 (2003); United States
v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing an
appeal waiver in an Anders case).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issue for appeal. Accordingly, we
affirm, and we grant counsel’s motion to withdraw.
                       ______________________________




                                          -2-